Citation Nr: 1821786	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as secondary to degenerative joint disease of the thoracolumbar spine. 

 2.  Entitlement to service connection for nerve damage, to include as secondary to degenerative joint disease of the thoracolumbar spine. 

 3.  Entitlement to service connection for right arm numbness, to include as secondary to degenerative joint disease of the thoracolumbar spine. 

 4.  Entitlement to service connection for headaches, to include as secondary to degenerative joint disease of the thoracolumbar spine.




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  The Veteran died in January 2013 and the surviving spouse has been substituted as the appellant. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Prior to his death, the Veteran asserted entitlement to service connection for Parkinsons's disease, right arm numbness, nerve damage, and a headaches disability, as secondary to a service-connected lumbar spine disability.  See Statement dated January 2011.  
In May 2017, the Board remanded the appeal for a VA opinion regarding the etiology of the Veteran's claimed disabilities.  A VA opinion was obtained in August 2017; however, this opinion does not adequately address the Veteran's contentions of Parkinsons's disease, nerve damage, headaches, or right arm numbness being caused or aggravated by his service-connected disabilities.  

While the August 2017 VA examiner opined that there is no support for a relationship between musculoskeletal and central nervous system disorders, the Board notes the Veteran was service-connected for thoracolumbar spine and loss of use of the feet disabilities.  See Rating decision June 2014.  The August 2017 VA examiner did not address whether the Veteran's loss of use of the feet disability, a central nervous system diagnosis, could have caused or aggravated his Parkinson's disease.  Further, the Board notes the Veteran asserted that his right upper extremity numbness and nerve damage disabilities were caused or aggravated by his thoracolumbar spine fractures at T-12 and L-5.  Additionally, a March 2011 VA examination opinion was that the Veteran's headaches were the result of muscle spasms of the cervical spine and "not the muscles of the low back," although this opinion did not address aggravation.  The August 2017 VA examiner opined that medical literature provides no support for a relationship between musculoskeletal and central nervous system diagnoses.  However, as noted above, the Veteran was service-connected for thoracolumbar spine and loss of use of the feet disabilities.  See Rating decision June 2014.  

The Board finds the August 2017 VA examiner did not address whether Parkinson's disease was caused or aggravated his loss of use of the feet disability.  In regard to nerve damage, headaches, or right arm numbness, the August 2017 opinion is conclusory and contradicted by the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds this VA medical opinion is inadequate to decide the issues on appeal and an additional opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a different examiner.  The examiner is to review the record, including the service record dated April 1953 noting that the Veteran was run over by a tank and received a compression fracture to T-12 and L-6, subsequent service treatment records identifying ongoing back pain and muscle weakness, and the Veteran's January 2011 statement, the clinician should provide the following opinions:  

a.  Whether it is as likely as not (a 50% or higher degree of probability) that the Veteran's Parkinson's diesease was incurred in, caused by, or otherwise related to service; or was caused or aggravated beyond its natural progression by his service-connected loss of use of the feet disability or his service-connected degenerative joint disease of the thoracolumbar spine.

b.  Whether it is as likely as not (a 50% or higher degree of probability) that the Veteran manifested a headache disorder that was incurred in, caused by, or otherwise related to service; or was caused or aggravated beyond its natural progression by his service-connected loss of use of the feet disability or his service-connected degenerative joint disease of the thoracolumbar spine.

c.  Whether it is as likely as not (a 50% or higher degree of probability) that the Veteran manifested a nerve damage disorder that was incurred in, caused by, or otherwise related to service; or was caused or aggravated beyond its natural progression by his service-connected loss of use of the feet disability or his service-connected degenerative joint disease of the thoracolumbar spine.

d.  Whether it is as likely as not (a 50% or higher degree of probability) that the Veteran manifested a right arm numbness disorder that was incurred in, caused by, or otherwise related to service; or was caused or aggravated beyond its natural progression by his service-connected loss of use of the feet disability or his service-connected degenerative joint disease of the thoracolumbar spine.

The rationale for each opinion offered should be provided, with consideration of the lay assertions presented by the Veteran and appellant. 

2. After completion of the above and any other indicated development, the AOJ should readjudicate the claims that have been remanded.  If any benefit is denied, the AOJ should furnish the appellant with an appropriate SSOC that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




